 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      LINDSAY DROZ,
                                                         CASE NO. 2:20-CV-48-RSM-DWC
11                             Plaintiff,
                                                         ORDER GRANTING EXTENSION OF
12             v.                                        TIME TO ANSWER
13      BOSTON SCIENTIFIC
        CORPORATION,
14
                               Defendant.
15

16          The parties having stipulated that the deadline for Defendant to file its Answer to

17 Plaintiff’s Complaint shall be extended to January 31, 2020, and the Court being fully advised in

18 the premises; NOW THEREFORE,

19          IT IS SO ORDERED that the deadline for Defendant to file its Answer to Plaintiff’s

20 Complaint is extended to January 31, 2020.

21          Dated this 24th day of January, 2020.


                                                          A
22

23                                                        David W. Christel
                                                          United States Magistrate Judge
24

     ORDER GRANTING EXTENSION OF TIME TO
     ANSWER - 1
